DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward H. Green, III on 01/18/2022.

The application has been amended as follows: 

17. (Currently Amended) A method, performed by a wireless device, of transmitting a Random Access (RA) preamble in Time Division Duplex (TDD), from the wireless device to a base station, the method comprising: selecting a RA preamble format, from among a predetermined set of RA preamble formats, each RA preamble format of the predetermined set specifying a predetermined, even number P of symbol groups composing a RA preamble, wherein each symbol group comprises a Cyclic Prefix (CP) and a number X of symbols, wherein each RA of the predetermined set is mapped onto a number of adjacent subframes in a predetermined Long Term Evolution (LTE) TDD configuration; wherein the P symbol groups are divided into symbol group sets fitting into 1, or 2, or 3 contiguous uplink subframes, each symbol group set comprising a number G of 2 or 3 symbol groups transmitted contiguously in time; wherein at least two symbol group sets are transmitted non-contiguously in time across a number of uplink subframes over which the RA preamble is transmitted; wherein the predetermined set of RA preamble formats includes: Format 0 wherein G=2, P=4, and X=1, and the G=2 symbol group sets fit into 1 uplink subframe; Format 1 wherein G=2, P=4, and X= 2, and the G=2 symbol group sets fit into 2 contiguous uplink subframes; and Format 2 wherein G=2, P=4, and X=4, and the G=2 symbol group sets fit into 3 contiguous uplink subframes.

19. (Currently Amended) The method of claim 17 wherein  a second symbol group set is transmitted with a cell-specific pseudo-random frequency hop from  a first symbol group set.

21. (Currently Amended) A wireless device configured to transmit a Random Access (RA) preamble in Time Division Duplex (TDD) to a base station in a wireless communication network, comprising: a transceiver; processing circuitry operatively connected to the transceiver, and  configured to select a RA preamble format, from among a predetermined set of RA preamble formats, each RA preamble format of the predetermined set specifying a predetermined, even number P of symbol groups composing a RA preamble, wherein each symbol group comprises a Cyclic Prefix (CP) and a number X of symbols, wherein each RA preamble format of the predetermined set is mapped onto a number of adjacent subframes in a predetermined Long Term Evolution (LTE) TDD configuration;3 of 11Application Ser. No. 16/651385Attorney Docket No. 4015-11101 Client Docket No. P073059US02wherein the P symbol groups 

23. (Currently Amended) The wireless device of claim 21 wherein  a second symbol group set is transmitted with a cell-specific pseudo-random frequency hop from  a first symbol group set.

25. (Currently Amended) A method, performed by a base station operative in a wireless communication network, of receiving a Random Access (RA) preamble in Time Division Duplex (TDD), from a wireless device, the method comprising: receiving a RA preamble format, from among a predetermined set of RA preamble formats, each RA preamble format of the predetermined set specifying a predetermined, even number P of symbol groups composing a RA preamble, wherein each symbol group comprises a Cyclic Prefix (CP) and a number X of symbols, wherein each RA preamble format of the predetermined set is mapped onto a number of adjacent subframes in a predetermined Long Term Evolution (LTE) TDD configuration; wherein the P symbol groups are divided into symbol group sets fitting into 1, or 2, or 3 contiguous uplink subframes, each symbol group set comprising a number G of 2 or 3 symbol 

27. (Currently Amended) The method of claim 25 wherein  a second symbol group set is transmitted with a cell-specific pseudo-random frequency hop from  a first symbol group set.

29. (Currently Amended) A base station operative in a wireless communication network and configured to receive a Random Access (RA) preamble in Time Division Duplex (TDD) from a wireless device, comprising: a transceiver; processing circuitry operatively connected to the transceiver, and  configured to receive a RA preamble format, from among a predetermined set of RA preamble formats, each RA preamble format of the predetermined set specifying a predetermined, even number P of symbol groups composing a RA preamble, wherein each symbol group comprises a Cyclic Prefix (CP) and a number X of symbols, wherein each RA preamble 6 of 11Application Ser. No. 16/651385Attorney Docket No. 4015-11101Client Docket No. P073059US02format of the predetermined set is mapped onto a number of adjacent subframes in a predetermined Long Term Evolution (LTE) TDD configuration; wherein the P symbol groups are divided into symbol group sets fitting into 1, or 2, or 3 contiguous uplink subframes, each symbol group set comprising a number G of 2 or 3 symbol groups transmitted contiguously in time; wherein at least two symbol group sets are transmitted non-contiguously in 

31. (Currently Amended) The base station of claim 29 wherein  a second symbol group set is transmitted with a cell-specific pseudo-random frequency hop from  a first symbol group set.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 20190098659 A1 to Reddy et al. discloses a method and wireless device for transmitting a RACH preamble in a wireless communication network. The method includes steps of configuring a Narrowband Physical Random Access Channel (NPRACH) preamble comprising a first mini preamble and a second mini preamble; and transmitting the first mini preamble in a first available consecutive Up-Link (UL) sub-frames and the second mini preamble in a subsequent consecutive UL sub-frames reserved for UL transmission in at least one frame duration. US 20190281624 A1 to Kim et al. discloses a user equipment in a wireless communication system receives RACH configuration information including preamble format information indicating a first format and transmits a RACH preamble with the first format. The RACH preamble with the first format includes a cyclic prefix (CP) part and a sequence part in a time domain. The RACH preamble with the first format satisfies: a CP length of the RACH preamble of the first format is N times a CP length N.sub.CP of an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 17-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476